Citation Nr: 1024736	
Decision Date: 07/01/10    Archive Date: 07/09/10	

DOCKET NO.  05-31 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to service connection for right eye vision loss.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1952 to June 1954.

This case was most recently before the Board of Veterans' Appeals 
(Board) in July 2009 at which time it was determined that left 
eye vision loss had preexisted the Veteran's entry onto active 
service and there had been no permanent increase in severity of 
the preexisting left eye vision loss during the Veteran's active 
service.  The issue with regard to right eye vision loss was 
remanded for further development.  The requested actions have 
been accomplished and the case has been returned to the Board for 
appellate review.


FINDING OF FACT

Any current right eye decreased visual acuity is not attributable 
to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for right eye vision loss are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2009);38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances VA's 
duty to notify and assist claimants in substantiating a claim for 
benefits.  It is codified in pertinent at 38 U.S.C.A. §§ 5103, 
5103A, 5107, 51026 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 38 C.F.R. § 3.102, 3.159, 3.326 (a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159 (b) (1).

Letters dated in July 2004 and August 2007 provided the Veteran 
with notice of what types of information and evidence were needed 
to substantiate his claim.  In August 2009 the Veteran was asked 
to compete and return a VA Form 21-4142 (Authorization and 
Consent to Release Information) for each health care provider who 
treated or evaluated him for right eye vision loss or any other 
disorder involving the right eye so the records could be obtained 
and associated with the file.

With regard to assistance, the Board initially notes that the 
service treatment records are not available.  They were likely 
destroyed in the 1973 fire at the National Personnel Records 
Center in St. Louis.  Of record is an April 2005 memorandum 
expressing a formal finding on the unavailability of service 
records and confirming that all procedures to locate such records 
had been exhausted.  The Board is aware that VA is therefore 
under a heightened obligation to assist the Veteran in developing 
his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Those 
obligations include a search for alternative medical records.  
See Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer 
v. Nicholson, 455 F. 3d. 1346 (2006).  In communications dated in 
2004 and 2005, the RO informed the Veteran that all efforts to 
obtain his service treatment records had been exhausted and he 
was advised of alternative sources for service treatment records.  
There is no indication that there are any outstanding records 
that can be located and associated with the file.  

Additionally, the Veteran provided testimony on his own behalf 
and a transcript of the proceedings is of record.  Further, in 
February 2010, the Veteran was accorded an eye examination by VA.  
The report of the examination and opinion is adequate as it 
reflects a pertinent medical history, review of the documented 
medical history, clinical findings, a diagnosis, and an opinion 
supported by medical rationale.  

Accordingly, the Board finds that VA satisfied its duties to 
notify and assist the Veteran in the development of his claim.  
Appellate review may proceed without prejudice to the Veteran.  
See Barnard v. Brown, 4 Vet. App. 384 (1993).

Pertinent Law and Regulations

Service connection may be granted for disability which is the 
result of a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease process was incurred in 
service.  38 U.S.C.A. § 1113 (d); 38 C.F.R. § 3.303 (d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to report a finding of chronicity.  38 C.F.R. § 3.303 
(b).  

In order to establish service connection for a claimed disorder, 
the following must be shown (1) the existence of a present 
disability; (2) in service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

As provided by 38 U.S.C.A. § 1154 (a) VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has stated that competent medical evidence is not 
required when the determinative issue  in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under 38 U.S.C.A. § 1154 (a), lay evidence can be 
competent and sufficient to establish a diagnosis of the 
condition when a lay person is competent to identify the medical 
condition, the lay person is reporting a contemporaneous medical 
diagnosis, or lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Davidson 
v. Shinseki, 581 F. 3d 1313 (Fed. Cir. Sept. 14, 2009).

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the claims 
folder.  Although the Board has an obligation to provide reasons 
and bases supporting its decision, there is no need to discuss in 
detail all the evidence submitted by the Veteran or in his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000)  (The Board must review the entire records, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence, and on what 
this evidence shows, or fails to show.  The Veteran should not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000)  (The law requires only that the Board 
discuss its reasons for rejecting evidence favorable to the 
Veteran).

The Board also acknowledges that it has a heightened obligation 
to explain findings and conclusions and consider carefully the 
benefit of the doubt rule as the Veteran's service records were 
destroyed while in the custody of the Government.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  Case law does not, however, lower the 
legal standard of approving a claim for service connection, but 
rather increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to the 
Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  There is no 
presumption, either in favor of the claimant or against VA, 
arising from missing records.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005).  (The Court declined to apply "an adverse 
presumption" when records have been lost or destroyed while in 
Government control which would have required the VA to disprove 
the claim where a Veteran did not demonstrate that either bad 
faith or negligent destruction of documents was implicated in the 
fire).  

Of record is a September 1993 private treatment record reflecting 
that the Veteran had lost the vision in the left eye, retinal 
detachment, and had had it since childhood.  No reference was 
made to right eye difficulties.  VA treatment records dating 
thereafter include the report of a special eye examination 
accorded the Veteran by VA in February 2010.  The Veteran stated 
he left service in 1954 and had good vision in the right eye 
until about three years previously when his acuity decreased.  He 
stated cataract surgery was performed in the right eye about two 
years ago.  He reported noticing decreased field vision in the 
right eye about one year earlier.  The claims file was reviewed 
by the examiner and specific reference was made to examinations 
by him in May 2008 and February 2010, as well as other 
ophthalmologic examinations in the claims folder, namely ones 
done in 2004 and 2005.  Current examination findings included 
uncorrected vision in the right eye of 20/100 and corrected 
vision of 20/40 with glasses.  Pertinent diagnoses included 
pseudophakic right eye, not related to service; and constricted 
field right eye, not related to service.

The examiner stated the Veteran had markedly decreased field in 
the right eye related to chorial-retinal degeneration of the 
right eye.  He stated this was not related to problems in service 
because it occurred more than 50 years after discharge.  The 
cataract of the right eye which had been extracted also was not 
related to service because it was extracted more than 50 years 
after discharge and the Veteran was not shown to have significant 
vision difficulties in the right eye until about 8 years prior to 
the current examination period.  Reference was made to notes by 
physicians around 2002 indicating that the Veteran had branch 
retinal artery occlusion secondary to hypertension.  An opinion 
provided in August 2005 reflected there was no evidence of eye 
problems that were related to the Veteran's military service.  

The examiner further noted that with regard to dry eyes, the 
Veteran did not complain of dry eyes on either examination with 
him or in examinations dated in 2004 and 2005.  The Veteran did 
not use artificial tears as listed on the medication list.  With 
regard to the visual acuity of 20/40 with glasses, he stated that 
somewhat decreased vision was related to vascular occlusions with 
cystoid macular edema and residual corial-retinal scarring in the 
macular area and were not related to service as acute closed-
angle glaucoma.  The Veteran did not have glaucoma now and there 
was no record of having had it in the past.  Review of prior 
examinations showed a normal angle (noted as clear anterior 
chamber on his notes and "ac d/q ou") which he stated meant 
anterior chamber deep and quiet in each eye.  He stated that a 
normal, deep anterior chamber did not cause closed-angle 
glaucoma.  He further indicated the Veteran might have had 
closed-angle glaucoma in the left eye from trauma before he 
entered service, but there was no evidence of glaucoma in the 
right eye in any of the notes discussed above and the Veteran did 
not have glaucoma drops on his medication list and did not tell 
the physician he used glaucoma drops.  Anterior ocular pressure 
in the right eye was in the normal range by applanation tonometry 
on examination in May 2008 and by tonopen on examination in 
February 2010.  It was also normal in the right eye on another 
physician's examination in April 2005. 

With regard to branch retinal vein occlusion cystoid ocular 
edema, the examiner stated this was noted on prior notes, but not 
for decades after discharge from service.  He indicated the 
cystoid macular (ocular) edema was resolved now in the right eye, 
but it left residual pigment epithelial mottling accounting for 
slightly decreased vision in the right eye.  The ophthalmologist 
further stated that "eye problems such as a cataract or corial-
retinal degeneration that were caused by problems in the service 
in the 1950's would have manifested themselves much sooner and 
usually within one to two years of the cause."  He summarized by 
indicating that the Veteran's "current right eye decreased visual 
acuity and field not related to service experience." 

A longitudinal review of the evidence shows no medical evidence 
of the Veteran having right eye difficulties in service or for 
years thereafter.  There is no medical evidence linking any 
current right eye difficulty to any incident of the Veteran's 
active service.  To the extent that the Veteran is contending 
that he has had right eye vision loss attributable to service, 
his contentions are outweighed by negative post service medical 
evidence, particularly a complete lack of medical evidence for 
years following service discharge.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  (It was proper to consider the Veteran's 
entire medical history, including a lengthy period of absence of 
complaints).  

The Board recognizes the sincerity of the arguments advanced by 
the Veteran that his current right eye decreased visual acuity is 
related to his service.  However, while the Veteran is competent 
to say he has decreased acuity in the right eye, there is no 
demonstration that the Veteran has the expertise required to 
opine as to the etiology of current right eye decreased visual 
acuity.  Importantly, the Veteran was accorded a comprehensive 
examination by a VA ophthalmologist in February 2010.  That 
examiner referred to a complete review of the evidence of record, 
including specific reference to various examinations made over 
the years.  He explicitly stated that "eye problems, such as a 
cataract or corial-retinal degeneration though caused by problems 
in the service in the 1950's would have manifested themselves 
much sooner and usually within 1 or 2 years of the cause."  In 
this case, the record does not document such manifestations for 
many years following service discharge.  There is no medical 
evidence of record to the contrary.  Thus, the Veteran's 
statements, when weighed against the February 2010 VA examination 
report and the remaining evidence of record, have diminished 
probative value.  The Board also notes the Veteran has been 
somewhat inconsistent about reporting the problems he has had 
with his right eye vision.  While he claims his visual acuity in 
the eye is attributable to service, at the time of the February 
2010 examination, he reported that he had good vision of the 
right eye until just about three years prior to the 2010 
examination.  

The Board is cognizant of the heightened application on the part 
of VA to explain findings and conclusions and to consider 
carefully the benefit of the doubt rule.  However, in the absence 
of any relevant medical findings indicating a causal relationship 
between decreased visual acuity in the right eye on the one hand 
and 



the Veteran's active service on the other hand, the preponderance 
of evidence is against the claim.


ORDER

Service connection for right eye vision loss is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


